The Honorable Geoff Buchanan State Representative P.O. Box 5541 Bella Vista, Arkansas 72714-0541
Dear Representative Buchanan:
This is in response to your request for an opinion on the following questions:
  1) With the regulations governing sales tax on items purchased by a business, is it legal to be taxed twice on items provided for consumers in a business (i.e. cabin rental business)?
  2) Are disposable items (i.e. soap, paper cups, etc.) considered complimentary or are they figured into the cost of the basic product (in this case, the basic product is the cabin rental)?
RESPONSE
I must decline to provide an opinion on the questions you pose. Documents attached with your request include a letter opinion from the Revenue Division of the Department of Finance and Administration on these questions. See Revenue Opinion No. 980612. The applicable "Gross Receipts Sales Tax Regulations" include a provision which states that: "No opinion, whether formal or informal, issued by another agency can be binding on the Department of Finance and Administration, Revenue Division." GR-75. I am therefore not in a position to second-guess the determination made by that agency.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh